DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tate et al. (US 20190254228 A1) (provided in applicant's IDS filed on 10/21/2020) in view of Boyko (US 20030140610 A1).

Regarding independent claim 1, Tate teaches a flexible mower deck (200), comprising: a first wing deck (204a) and a second wing deck (204b) pivotably attached to a first end and a second end of a center deck (202) (Para. [0042]), each of the wing decks pivotable between a lowered mowing position (Fig. 4) and a raised transport position (Fig. 5); and a height of cut mechanism (220) on each of the first and second wing decks that raises and lowers the wing deck (Para. [0044]). Tate does not explicitly teach the height of cut mechanism pivoting a four bar caster wheel level mechanism holding a caster wheel sleeve in front of the wing deck and pivoting a rear arm behind the wing deck. Boyko at Figs 1-4, Para. [0036] teaches a height of cut mechanism for raising/lowering the front and rear end of a mower deck (3) in concert, wherein the height of cut mechanism pivots a four bar caster wheel level mechanism (47) holding a caster wheel sleeve in front of the wing deck (as seen in Fig. 1) and pivoting a rear arm (arms connected to rear wheels (5) and extending behind the mower deck as seen in Fig. 1) behind the wing deck via operation of an actuator (40). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to upgrade the manual height of cut mechanism of Tate to the automatically actuated height adjustment mechanism of Boyko, wherein the mechanism utilizes a parallel four bar linkage connecting the front wheel to the raising/lowering mechanism, in order to ensure that the front and rear wheels move up and down substantially in concert and the caster axis of the front wheel is maintained substantially vertical as the mower deck moves up and down.
Regarding claim 4, Tate/Boyko teaches the flexible mower deck of claim 1, wherein the height of cut mechanism includes a front caster wheel (7) supported by the four bar caster wheel level mechanism and a rear trailing wheel supported by the rear arm (Para. [0036] teaches that the front caster wheel is mounted on the parallel linkage (47)) and a rear trailing wheel (5) supported by the rear arm (as seen in Fig. 1)); and a rear arm balancer (42) linking the rear arm to the four bar caster wheel level mechanism (Para. [0036] teaches that linkage arms (42) connect the rear rockshaft (44) and the front rockshaft (45), and thus the parallel linkage (47), so that the front and rear wheels and the front and rear ends of the mower deck move up and down substantially in concert).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tate/Boyko as applied to claim 1 above, and further in view of Boyko (US 7775024 B2).

Regarding claim 2, Tate/Boyko teaches the flexible mower deck of claim 1, wherein each of the height of cut mechanisms includes an actuator (Boyko at Para. [0036] teaches an actuator (40) that raises and lowers a rear end of the mower deck). Tate/Boyko does not explicitly teach the actuator being a linear actuator, however, Boyko (US 7775024 B2) at Fig. 3 teaches a height adjustment mechanism that operates in substantially the same manner and utilizes a hydraulic linear actuator (118) (identical in structure and arrangement to actuator (40) of Boyko (US 20030140610 A1)) to adjust the rear of the deck in concert with the front of the deck, wherein the actuator is attached to the rear cross member at one end and to the rear of the mower deck at the other end to move the front and rear wheels up and down (C8, L45-48). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a linear actuator to achieve this movement as taught by Boyko (US 7775024 B2).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tate/Boyko/Boyko as applied to claim 2 above, and further in view of Gust et al. (US 20190150359 A1).

Regarding claim 3, Tate/Boyko/Boyko teaches the flexible mower deck of claim 2. Tate/Boyko/Boyko does not explicitly teach further comprising a height of cut switch on each of a pair of operator controls to extend and retract each of the linear actuators. However, Gust at Para. [0064] teaches a height of cut adjustment mechanism for the mower deck of a riding mower that extends and retracts a hydraulic linear actuator (360) to adjust the height of the cutting assemblies. Gust at Para. [0065] further teaches a height of cut interface module (130) on the operator controls that is used to extend and retract the linear actuators. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to upgrade the height of cut mechanism of Tate/Boyko/Boyko to further include operator controls accessible from the operator’s seat to extend and retract the linear actuators, thereby changing the height of cut, as taught by Gust, in order to improve the efficiency with which the operator can adjust the height of cut while mowing.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tate et al. (US 20190254228 A1) (provided in applicant's IDS filed on 10/21/2020) in view of Boyko (US 20030140610 A1) in view of Boyko (US 7775024 B2) in view of Gust et al. (US 20190150359 A1).

Regarding independent claim 5, Tate teaches a flexible mower deck (200) for a zero turning radius mower (100) with a height of cut adjustment mechanism (220) on each of a left and right wing deck (204a,b). Tate does not explicitly teach a linear actuator on each wing deck; and a four bar caster wheel level mechanism attached between the wing deck and a sleeve for a front caster wheel; a rear arm attached between the wing deck and a rear trailing wheel; wherein the extension or retraction of a linear actuator pivots the four bar caster wheel level mechanism and the rear arm relative to a center bracket on the wing deck to change a height of cut of the wing deck. Boyko (US 20030140610 A1) at Figs.1-4, Para. [0036] teaches a height of cut mechanism for raising/lowering the front and rear end of a mower deck (3) in concert, wherein an actuator (40) on the mower deck extends or retracts to effect the height adjustment; and a four bar caster wheel level mechanism (47) attached between the mower deck and a sleeve for a front caster wheel ((7), Fig. 1); a rear arm (arms connected to rear wheels (5) and extending behind the mower deck as seen in Fig. 1) attached between the mower deck and a rear trailing wheel (5); wherein the extension or retraction of the linear actuator pivots the four bar caster wheel level mechanism and the rear arm relative to a center bracket (circled in red below) on the mower deck to change a height of cut of the mower deck (Para. [0036]). Tate/Boyko does not explicitly teach the actuator being a linear actuator, however, Boyko (US 7775024 B2) at Fig. 3 teaches a height adjustment mechanism that operates in substantially the same manner and utilizes a hydraulic linear actuator (118) (identical in structure and arrangement to actuator (40) of Boyko (US 20030140610 A1)) to adjust the rear of the deck in concert with the front of the deck, wherein the actuator is attached to the rear cross member at one end and to the rear of the mower deck at the other end to move the front and rear wheels up and down (C8, L45-48). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a linear actuator to achieve this movement as taught by Boyko (US 7775024 B2). It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to upgrade the manual height of cut adjustment mechanism of Tate to the automatically actuated height adjustment mechanism of Boyko, wherein the mechanism utilizes a parallel four bar linkage connecting the front wheel to the raising/lowering mechanism, in order to ensure that the front and rear wheels move up and down substantially in concert and the caster axis of the front wheel is maintained substantially vertical as the mower deck moves up and down.

    PNG
    media_image1.png
    508
    717
    media_image1.png
    Greyscale

Tate/Boyko does not explicitly teach a pair of electrical switches in an operator station of the mower, each switch connected to the linear actuator on the wing deck that extends or retracts in response to actuation of the switch. However, Gust at Para. [0064] teaches that the use of electronically/hydraulically-operated linear actuators to achieve height adjustment of mower decks was well-known in the art. Gust at Para. [0065] further teaches a height of cut interface module (130) on the operator controls that is used to extend and retract the linear actuators. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to upgrade the height of cut mechanism of Tate/Boyko/Boyko to further include operator controls accessible from the operator’s seat to extend and retract the linear actuators, thereby changing the height of cut, as taught by Gust, in order to improve the efficiency with which the operator can adjust the height of cut while mowing.
Regarding claim 6, Tate/Boyko/Boyko/Gust teaches the flexible mower deck of claim 5. Boyko (US 20030140610 A1) further teaches further comprising a link ((42), Fig. 2) connecting between the four bar caster wheel level mechanism and the rear arm and that maintains a constant rake angle of the wing deck (Para. [0036] teaches linkage arms (42) connecting between the four bar caster mechanism (47) and the rear arm, so that the front and rear wheels and the front and rear ends of the mower deck move up and down substantially in concert. Since this linkage allows for the front and rear ends of the deck to move jointly, a constant rake angle is inherently maintained). 
Regarding claim 7, Tate/Boyko/Boyko/Gust teaches the flexible mower deck of claim 5. Boyko (US 20030140610 A1) further teaches further comprising a front guide (45) and a rear guide (44) mounted to the wing deck adjacent the four bar caster wheel level mechanism and the rear arm respectively (as seen in Fig. 2).
Regarding claim 8, Tate/Boyko/Boyko/Gust teaches the flexible mower deck of claim 7. Tate/Boyko/Boyko/Gust does not explicitly teach wherein the front guide includes a plurality of steps showing the wing deck height of cut position. However, Gust teaches a height of cut gauge (670) that includes markings to indicate the various heights of cut. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a height of cut gauge on any visible element of the deck, such as the front guide, in order to visually inform the user of the height setting.

Claim(s) 9,11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tate et al. (US 20190254228 A1) (provided in applicant's IDS filed on 10/21/2020) in view of Boyko (US 20030140610 A1) in view of Gust et al. (US 20190150359 A1).

Regarding independent claim 9, Tate teaches a flexible mower deck (200), comprising: a center deck (202) having a first end and a second end; a wing deck (204a,b) pivotably attached to each of the first and second ends (Figs. 4-5); and a height of cut mechanism (220) on each wing deck for independently adjusting the height of cut. Tate does not explicitly teach the height of cut adjustment mechanism pivoting a front caster wheel and a rear trailing wheel relative to the wing deck. Boyko at Fig. 1, Para. [0036] teaches a height of cut adjustment mechanism for a mower deck that pivots a front caster wheel (7) and a rear trailing wheel (5) in concert. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to upgrade the manual height of cut adjustment mechanism of Tate to the automatically actuated height adjustment mechanism of Boyko, wherein the front and rear wheel pivot together relative to the deck via a parallel four bar linkage that connects the front wheel to the raising/lowering mechanism, in order to facilitate changes to the deck height and to ensure that the mower deck remains level to produce an even cut. Tate/Boyko does not explicitly teach the height adjustment occurring by actuating a switch in an operator station. However, operator-accessible controls are known in the art to be used in combination with electric actuators. Gust at Para. [0046,0065] teaches a height of cut interface module (130) on the operator controls that is used to control an automatic height of cut adjustment system by extending and retracting a linear actuator (360). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to upgrade the height of cut mechanism of Tate/Boyko to further include operator controls accessible from the operator’s seat to extend and retract the actuators, thereby changing the height of cut, as taught by Gust, in order to improve the efficiency with which the operator can adjust the height of cut while mowing.
Regarding claim 11, Tate/Boyko/Gust teaches the flexible mower deck of claim 9. Boyko further teaches wherein the front caster wheel is connected to the wing deck by a four bar caster wheel level mechanism ((47), Fig. 1).
Regarding claim 12, Tate/Boyko/Gust teaches the flexible mower deck of claim 9. Tate/Boyko/Gust does not explicitly teach wherein each height of cut switch is on a control lever in the operator station of a zero turn mower. However, Tate teaches a zero turn radius mower (100) that utilizes a pair of control levers (110a, 110b) to independently control the speed and direction of their respective drive
Wheels, and Gust teaches a height of cut interface module (130) included on the operator controls
to automatically adjust the wing decks. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to place the switch in any reasonable, user-accessible location on the ZTR mower, such as the control levers of Tate, in order to incorporate all the operator controls (speed, direction, height) in one accessible location as well as to allow the operator to independently adjust the heights of the wing decks.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tate/Boyko/Gust as applied to claim 9 above, and further in view of Boyko (US 20030140610 A1).

Regarding claim 10, Tate/Boyko/Gust teaches the flexible mower deck of claim 9. Boyko further teaches wherein the height of cut mechanism on each wing deck includes an actuator (40), but does not explicitly teach the actuator being a linear actuator. However, Boyko (US 7775024 B2) at Fig. 3 teaches a height adjustment mechanism that operates in substantially the same manner and utilizes a hydraulic linear actuator (118) (identical in structure and arrangement to actuator (40) of Boyko (US 20030140610 A1)) to adjust the rear of the deck in concert with the front of the deck, wherein the actuator is attached to the rear cross member at one end and to the rear of the mower deck at the other end to move the front and rear wheels up and down (C8, L45-48). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a linear actuator to achieve this movement as taught by Boyko (US 7775024 B2).

Response to Arguments
Drawings
Regarding the drawing objection(s), the Applicant has amended the claims and specification to overcome the basis of objection.
Rejection under 35 U.S.C. § 112
Regarding the indefiniteness rejection of Claim 3, the Applicant has amended the chain of dependency to overcome the basis of rejection.
Rejection under 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot given the new grounds of rejection as necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C TRAN whose telephone number is (571)272-8758. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit httos://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JULIA C TRAN/Examiner, Art Unit 3671